OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                             AUSTIN

=~%Z!F




 ;dcretary, Bailroad Coniaisslon of Texae
    t1n ) Texae
 AliE

 imar 51rI

                         Oplnlon Eo.
                         a61 are0t   of Inters      co     rce’
                              Aot on i ovs.Bloos or    xae
                                      9 tetuto, Art1 e .006,
                              fif&%         Statutes.




 Comlasion, would ha                            f the Texas
 titl-Ease :itatute.
 partlouiariy wheth
 Comeroe Act off8
 In Texas under Ar
 ot Texas to Issue                     ves, widors cr depen-
 dents or                               e~$oyees who are not
                                       o!!panies. This 0plnlon
                                      . o-2300, In which we
                                      vi.1 Ststutss or Texas,
                                    tree transportation or




                        me to lnterst~ate carriers, 9w3e
                      hfbitud by the 15terSt3ta Co,meroe
                        spoified fnetanoeer.” See Sscond
hosenq3ra
 .I        in  Glwpin.;  Car Eertha Or :.:eotione,l&m.     C.
530, SW.   ‘The Interntnrc Co:~erce Coimi.s;;ion,while it is
loharged %ltth the exeoutioli crnd enforoeneot of the act*
          "'Ghore the Cangrew has exprsnsZy enuzerstod special
    c1aeeoo or DsFsOn5 or tl;kXY3 tkat I?.S!i
                                           be or IlU.Mtbo es-
                                                  ~cncrrtl pro-
                                                  eclarp3 tha
                                                  Ir:olud:rrL?A
                                                  mod   lc the


           :::emuat therefore look to t!io 7rovi3ions of the
Inter8tot0 COW:ESCe Aiot to d0terjiinQ shut jx3rsom my receive
fret traaaportatfan from interstute corriors.

           Sbaaotion   (2) of Saoticn 1 or' the Interstate
iomzeros Aot (Fftle 49, Vnited State5 Code) proviQoa that
the act shall up>ly to thu "trunsportatiou or pasoangers
      within the United StatQs", but not "(a) TO ,tbietra5SpOr-
la&l   of passengers . . . wholly within one atate , , .P

             Subesction (71 of Section 1 of tha Snteretste
domeroe    hot providae in part as foll0wo:

           *Ko oomzwn aarrler subjsot to the protiaione 0P
    thta ohagter, shall, directly or Zndirsotly, i&sue or
    glee any interstate free ticffst, fret T~ae, or free
    tranaoortation for passengers, except to its eF$loyees
    and their famflieo, it5 offfccrn, acents,, sur,reons,
    Phpi? CfPJ13) EC(? attornq-o at Zax; , . .

             Vrootded   furthor, ?bet the terC Vemployeeev as
    used  in tPLs pczc~,rnp'h ahalL Lacl~uZe Curlou&zA,   pen-
     olonad, uria 6u~0~a~,ufma   ~~~103305,~   . .
                                             ',,
           ". c . &nd tl;e tarm 'fmlllea'     an ussd in this
    parridraph oh&l. fnol~zde t9 fcnllios  of those persons
    nmod lr, t::la proviso,, cl50 the f~.millcs of gor5ona
    Mllsd, a.rA ihs *.~ldws during widowhood and minor
    ohildren &~irq minority of :ierrono who died, ~klle
    in the service of any 3uch cmmon oar~ior.'~
                                                                        464


yr. c. F. Pet0t, Page 3


lo $WHW3 City Southern “nailroad Cornpunyv. Van Zantl
gbo 6. S;, 459, 468, th% &pr%38 Court Of tii% U&ted
;tatee said with rererecoe  to tJii free transportation
paragraph of the Intoratate  Caimerce Act I
             *Th% prorision   tcr passes, with its &motion tn
     penalties,   Ss a regulation   of :ntsrstats   aomeroe,     to
     the oompletion of which the d%t%rmication of the effect
     of the pasaes is moemary.         Se thick, therefore,    ire0
     pasaee 13 their %ntirety are taken charge of, not only
     the12 gtm!is%ion and use, but the linitatfons        a.?d condo-
     tiona upon their uses or to put it another way, aad to
     sgeoiallz%,   the relatfor.  of their usera to the railroad
     which issued them, the fast     and maaur% of rosponeiblllty
     the railroad    incurs by their isme,     and the extent or the
     right the perscm to whom issued aoqulree;       are taken Qharge
     or**

           be to intrastate tranlsportation    of passengere,
how%~er, the state law with referance    to tree pa%%ea still
ap;li%e.  New York Central Railroad Co. F. Kohr;ee, 252 U. S.
152.
             You are therefore   advised that aa to intrastate
transportation   or passan$yuv , Article 4000 of the Rev&sod
Civil Statutes bf Texas Ooatrols the ladmanos of fief trans-
pOrtation m’ paer~ee by railroads,      a8 stated in ou??opinion
No. o-23oc.    AI) to interGate    transportation  of panoengera,
the provislons   qf th% Interstate     Commoe Act oontrol,   and
the Texas Anti-Eaes Statute is not applicable.
                               Very truly   your0